Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive.
	Applicant first argues that it would be understood for those skilled in the art that system information of a target network device is transmitted from the target network device to the source network device, and is forwarded by the target network device to the terminal.  The examiner respectfully disagrees.
	The claim language of each of independent claims 1, 11, and 25 only recites “receiving, by the terminal, system information, forwarded by the source network device, of a target network device.”  Although it is clear that the system information is representative of the target network device, it is not clear that the system information originates and is transmitted from the target network device.  Since the feature is not recited in the claim, it cannot be given patentable weight.
	Applicant further argues that the Handover Request ACK and the RRC Reconfig of Bontu cannot equal to the system information recited in each of independent claims 1, 11, and 25.  The examiner once again respectfully disagrees.
	The system information recited in the independent claims is not further defined in the claim language as to what it comprises.  Thus, the handover request acknowledge and the information of RRC reconfig with mobility control information previously cited in Bontu may both be broadly interpreted as system information.
	Therefore, Bontu, still discloses the feature of “receiving, by the terminal, system information, forwarded by the source network device, of a target network device, the target 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461